IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1520
                            Filed November 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORY JARRETT BRACKIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Daniel Kitchen,

District Associate Judge.



      Cory Brackin appeals his conviction for eluding while exceeding the speed

limit by twenty-five miles per hour. AFFIRMED.



      Theresa J. Seeberger of Seeberger Law, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


TABOR, Judge.

       Motorcyclist Cory Brackin appeals his conviction for eluding in excess of

twenty-five miles per hour over the speed limit. He contends the State failed to

offer substantial evidence that he drove faster than fifty miles per hour in a twenty-

five-mile-per-hour zone after the pursuing officer turned on both his lights and

siren. Because the jury was entitled to believe the officer’s testimony that he could

gauge Brackin’s speed, we affirm its verdict.

       I.     Facts and Prior Proceedings

       On a November evening in 2020, police officer Ethan Hansen was on duty,

wearing his police uniform and driving a marked patrol vehicle. According to the

officer’s testimony, he was walking out of the Washington County courthouse when

he saw Brackin driving by on his motorcycle. From a previous encounter, Officer

Hansen knew Brackin had a suspended driver’s license. The two men “locked

eyes” as Brackin stopped at a stop sign just past the courthouse.

       Officer Hansen entered his patrol car, turned around to follow Brackin, and

switched on his red-and-blue emergency lights to initiate a stop. Ignoring the

lights, Brackin ran through a stop sign one block later, turned left, and continued

driving at a fast clip. When Officer Hansen turned left to pursue Brackin, Brackin

was about one and one-half blocks ahead.

       Officer Hansen activated his siren “roughly three to four blocks” after turning

left, but Brackin continued driving straight ahead. Officer Hansen had trouble

catching up to Brackin, and at one point the officer’s speedometer showed he was

travelling sixty to sixty-five miles per hour.         Brackin eventually stopped

approximately thirteen blocks—or one mile—after his left turn. The speed limit
                                         3


throughout the pursuit was twenty-five miles per hour. Officer Hansen arrested

Brackin for eluding while exceeding the speed limit by twenty-five miles per hour.

A jury convicted Brackin on that offense. He now appeals his conviction, arguing

it was not supported by sufficient evidence.

      II.    Scope and Standard of Review

      We review a sufficiency-of-the-evidence challenge for the correction of legal

error. State v. Lacey, 968 N.W.2d 792, 800 (Iowa 2021). “We will affirm the jury’s

verdict when the verdict is supported by substantial evidence.” Id. “Evidence is

substantial when the quantum and quality of evidence is sufficient to ‘convince a

rational fact finder that the defendant is guilty beyond a reasonable doubt.’” Id.

(quoting State v. Webb, 648 N.W.2d 72, 75–76 (Iowa 2002)). We consider “the

evidence in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from the evidence.” Id.

      III.   Analysis

      The State charged Brackin under Iowa Code section 321.279(2)(a) (2020),

which states a driver commits eluding:

      if the driver willfully fails to bring the motor vehicle to a stop or
      otherwise eludes or attempts to elude a marked official law
      enforcement vehicle that is driven by a uniformed peace officer after
      being given a visual and audible signal . . . and in doing so exceeds
      the speed limit by twenty-five miles per hour or more.

See State v. Bedwell, 417 N.W.2d 66, 70 (Iowa 1987) (holding that to prove

eluding, “it was necessary for the State to show that defendant was driving in

excess of twenty-five miles per hour over the posted speed limit in seeking to

evade the pursuing vehicle”).
                                           4


       To prove Brackin’s speed, the State offered this testimony from the pursuing

officer:

               I would estimate a speed range from sixty to seventy miles
       per hour. I didn’t clock his speed using my radar, but looking down
       at my speedometer during the pursuit, I was going from the range of
       sixty to sixty-five miles an hour and still was struggling to catch up to
       the vehicle to—to the motorcycle.

       Brackin contends Officer Hansen did not testify if he checked his

speedometer before or after activating his siren. See Iowa Code § 321.279(2)(a)

(requiring officer to give both a visual and audible signal as an element of eluding).

Brackin also points to the relatively short pursuit (about one mile after his left turn),

and asserts that “common sense” dictates that he would not have had enough to

time to accelerate to at least fifty miles per hour and then decelerate to a stop. On

that basis, he argues the officer’s testimony is insufficient to support his

conviction.1

       But Officer Hansen’s testimony is much like the testimony found sufficient

in Bedwell, 417 N.W.2d at 70. There, the officer pursued the driver for about six-

tenths of one mile. Bedwell, 417 N.W.2d at 70. The officer testified he “didn’t get

a steady pace” behind the driver but his speed “was well in excess of [twenty-five

miles per hour over the speed limit] . . . just keeping pace with him.” Id. Similarly,

Officer Hansen was not able to determine Brackin’s exact speed. But as he

followed Brackin, the officer determined he must have been driving well in excess



1 Brackin also mentions that “there was no testimony by the officer that he
conducted any calibrations to test the accuracy of his speedometer prior to his
shift.” Our court has found that pacing is an adequate means to determine speed,
even if the officer has not calibrated their speedometer. State v. Sorenson, No. 14-
1101, 2016 WL 718984, at *1, *2 (Iowa Ct. App. Feb. 24, 2016).
                                            5


of twenty-five miles per hour over the limit based on the officer’s speed.

Furthermore, we find no inference in the evidence that Brackin drove slower after

the first three or four blocks past his left turn, so Officer Hansen’s slight delay in

activating his siren does not affect the sufficiency of the evidence.

       Officer Hansen’s body camera video also supports the eluding charge.

After his arrest, Brackin berates the officers for stopping him and is otherwise

talkative. But he never disputes Officer Hansen’s statement that he was “doing

sixty down a city street.” In fact, Brackin told another officer, “I panicked. . . . I was

told by a police officer that if I go over thirty-five you can’t pursue me. That’s the

first thing that popped in my head. When I got to thinking, I stopped.” The jury

could have found that statement revealed Brackin’s aim to drive at least thirty-five

miles per hour over the limit in hopes that police would end the pursuit, before

Brackin rethought that plan. While Brackin testified that was not his intent, we draw

all reasonable inferences in favor of the verdict in sufficiency-of-the-evidence

review. See Lacey, 968 N.W.2d at 800.

       Viewing Officer Hansen’s testimony and Brackin’s statements on the body

camera video in the light most favorable to the State, the record is sufficient to find

Brackin eluded Officer Hansen by at least twenty-five miles per hour over the

speed limit after Officer Hansen activated his emergency lights and siren. We thus

affirm Brackin’s conviction for eluding under section 321.279(2)(a).

       AFFIRMED.